MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                  Apr 20 2016, 8:34 am

regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark A. Thoma                                            Gregory F. Zoeller
Deputy Public Defender                                   Attorney General of Indiana
Leonard, Hammond, Thoma & Terrill
Fort Wayne, Indiana                                      Paula J. Beller
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

John A. Bridges, Jr.,                                    April 20, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A04-1507-CR-1046
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         02D04-1502-F2-5



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A04-1507-CR-1046 | April 20, 2016          Page 1 of 8
[1]   John A. Bridges appeals his convictions of the following offenses: 1 Count I,

      dealing in cocaine or narcotic drug, a Level 2 felony; 2 Count II, dealing in

      cocaine or narcotic drug, a Level 4 felony; 3 Count IV, dealing in cocaine or

      narcotic drug, a Level 5 felony; 4 and Count V, dealing in cocaine or narcotic

      drug, a Level 5 felony. 5 Bridges argues the evidence was insufficient to convict

      him. We affirm.


                                      Facts and Procedural History
[2]   On January 20, 2015, Emily Begnene made a controlled buy of heroin. She

      was acting as a confidential informant and was supervised by Detective Shane

      Heath of the Fort Wayne Police Department’s Vice and Narcotics Division.

      Police drove Begnene to 3025 Plaza, Allen County. Begnene met Bridges and

      purchased over a gram of heroin from him. Bridges’ girlfriend, Yolanda

      McGee, was present during the sale. The heroin purchased was a brown

      powdery substance.


[3]   On January 30, 2015, Begnene made a second controlled buy of heroin, again

      supervised by Detective Heath. Police drove Begnene to meet Bridges at 814




      1
        Bridges was also charged with possession of a firearm and dealing in marijuana. The State dismissed the
      firearm charge, and Bridges admitted he was guilty of dealing in marijuana.
      2
          Ind. Code § 35-48-4-1 (2014).
      3
          Ind. Code § 35-48-4-1(c) (2014).
      4
          Ind. Code § 35-48-4-1(a)(1) (2014).
      5
          Ind. Code § 35-48-4-1(a)(1) (2014).


      Court of Appeals of Indiana | Memorandum Decision 02A04-1507-CR-1046 | April 20, 2016            Page 2 of 8
      Lake Avenue, Apartment 3, Allen County, where Bridges and McGee resided.

      McGee was also present during this controlled buy. The heroin purchased was

      a grayish-blue substance. After this buy, police brought Begnene back to the

      station, where she identified Bridges in a photo array as the person from whom

      she had purchased heroin on both occasions.


[4]   Based on the controlled buys, Detective Heath obtained a search warrant to

      search Bridges’ apartment at 814 Lake Avenue. Bridges and McGee lived at

      the apartment, but were not listed on the lease. The legal tenant was Christina

      Sims, who allowed Bridges to live at the apartment in exchange for drugs and

      rent payment.


[5]   On February 3, 2015, Fort Wayne police executed the search warrant. After

      police breached the door, Bridges and McGee exited the apartment. Bridges

      was wearing only boxer shorts, so he asked Detective Heath to bring him his

      pants from a chair in the living room. Detective Heath found Bridges’ wallet,

      identification, and $1,300.00 in cash in the pants’ pocket. On the same chair,

      police discovered a size 5X hoodie jacket, which was proportional to the size of

      Bridges’ pants. Police found in the pocket of the jacket a baggie containing

      substances determined to be cocaine and heroin. The drugs were packaged in a

      manner common for distribution.


[6]   The search also uncovered other incriminating items. A container of plastic

      baggies and a scale that tested positive for cocaine residue were found in a desk




      Court of Appeals of Indiana | Memorandum Decision 02A04-1507-CR-1046 | April 20, 2016   Page 3 of 8
      drawer. 6 Three clear plastic baggies were found with the corners removed.

      Detectives found a total of 90.8 grams of marijuana in a baggie in the bathroom

      toilet bowl and in a jar beside the chair where the other drugs and clothing were

      found. A loaded firearm was found under the mattress in the bedroom where

      Bridges had been sleeping. Detective Jamie Masters found a smartphone with a

      telephone number corresponding to the number Begnene had called to set up

      both controlled buys from Bridges.


[7]   On February 9, 2015, the State charged Bridges with Count I, dealing in

      cocaine or narcotic drug, a Level 2 felony; Count II, dealing in cocaine or

      narcotic drug, a Level 4 felony; Count III, unlawful possession of a firearm by

      serious violent felon, a Level 4 felony; 7 Count IV, dealing in cocaine or narcotic

      drug, a Level 5 felony; Count V, dealing in cocaine or narcotic drug, a Level 5

      felony; and Count VI, dealing in marijuana, hash oil or hashish, a Level 6

      felony. 8


[8]   A bench trial was held on June 16 and 17, 2015. The State dismissed the

      possession of a firearm charge. During closing argument, Bridges admitted he

      was guilty of dealing in marijuana. The trial court found Bridges guilty of the




      6
       At trial, Detective Tina Blackburn testified to the significance of the baggies and the scale found in the desk
      drawer, indicating it is common for scales to be used to weigh drugs before packaging and for drugs to be
      packaged in plastic baggies.
      7
          Ind. Code § 35-47-4-5 (2014).
      8
          Ind. Code § 35-48-4-10 (2014).


      Court of Appeals of Indiana | Memorandum Decision 02A04-1507-CR-1046 | April 20, 2016                Page 4 of 8
       remaining Counts and sentenced Bridges to a total of twenty years of

       incarceration.


                                      Discussion and Decision
[9]    Bridges argues the evidence is insufficient to support his convictions for two

       reasons. First, he challenges Begnene’s credibility and the validity of her

       testimony regarding the two controlled buys. Second, he claims the evidence of

       the heroin and cocaine found in the apartment was “circumstantial at best” and

       “simply too tenuous” to support his other two convictions. (Appellant’s Br. at

       13.) The evidence is sufficient to support all of his convictions.


[10]   When reviewing sufficiency of evidence to support a conviction, we consider

       only the probative evidence and reasonable inferences supporting the court’s

       decision. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We affirm the

       judgment unless no reasonable trier of fact could find the elements of the crime

       proven beyond a reasonable doubt. Id. Evidence need not overcome every

       reasonable hypothesis of innocence and is sufficient if reasonable inferences

       may be drawn from it to support the conviction. Id. at 147. We do not reweigh

       the evidence or judge the credibility of witnesses. It is the fact-finder’s role, not

       that of this court, to assess witness credibility and weigh the evidence to

       determine whether it is sufficient to support a conviction. Id. at 146.


                                Dealing Convictions for Sales to Begnene

[11]   Bridges maintains that he “did not knowingly or intentionally deliver heroin to

       the confidential informant on January 20th or 30th, 2015 . . . .” (Br. of Appellant

       Court of Appeals of Indiana | Memorandum Decision 02A04-1507-CR-1046 | April 20, 2016   Page 5 of 8
       at 17.) To convict Bridges, the State was required to prove Bridges delivered

       heroin to Begnene on those two dates. See Ind. Code § 35-48-4-1(a)(1).


[12]   Bridges challenges Begnene’s credibility. At Bridges’ bench trial, the trial court

       had the opportunity to observe Begnene testify under direct and cross

       examination. The court noted it had presided over many cases involving

       confidential informants and explicitly found Begnene was credible. Our

       standard of review prohibits us from reassessing the court’s determination. See

       Drane, 867 N.E.2d at 146 (appellate court does not reassess witness credibility).


[13]   There was sufficient evidence to convict Bridges of Counts IV and V, dealing in

       cocaine or a narcotic drug as Level 5 felonies. He asserts “it is reasonable to

       infer that McGee, and not Bridges, could have delivered the heroin to

       Begnene.” (Br. of Appellant at 17.) The State presented ample evidence to the

       contrary and we may not reweigh it. Begnene testified Bridges was the man

       from whom she purchased heroin during both controlled buys. Furthermore,

       she identified Bridges from a photo array as the man who sold her heroin.

       “[T]he sole uncorroborated testimony of the informant-buyer is sufficient to

       convict . . . .” Hudson v. State, 462 N.E.2d 1077, 1083 (Ind. Ct. App. 1984).


                                Dealing Convictions for Drugs in Hoodie

[14]   In order to convict Bridges of Count I, dealing in cocaine or other narcotic

       drug, a Level 2 felony, the State was required to prove that Bridges knowingly

       or intentionally possessed with the intent to deliver cocaine in the amount of

       ten (10) grams or more. See Ind. Code § 35-48-4-1(e). To convict Bridges of

       Court of Appeals of Indiana | Memorandum Decision 02A04-1507-CR-1046 | April 20, 2016   Page 6 of 8
       Count II, dealing in cocaine or other narcotic drug, a Level 4 felony, the State

       was required to prove that Bridges knowingly or intentionally possessed with

       the intent to deliver heroin in an amount between one and five grams. See Ind.

       Code § 35-48-4-1(c).


[15]   Bridges maintains that he “did not knowingly or intentionally . . . possessed

       [sic] cocaine or heroin on February 3, 2015.” (Br. of Appellant at 17.) He

       argues that while the hoodie jacket containing the cocaine and heroin were

       found near his pants, there was “no evidence introduced to tie the hoodie or the

       drugs found in it to Mr. Bridges, no DNA, no hair samples, the size of the

       hoodie, compared to Mr. Bridges, and no fingerprints on the plastic bags

       containing the drugs.” (Id. at 13.)


[16]   We acknowledge “[t]he mere presence at the scene of a crime is insufficient to

       sustain a conviction.” Hunter v. State, 578 N.E.2d 353, 358 (Ind. 1991), reh’g

       denied. “However, presence at the scene connected with other facts and

       circumstances tending to show participation will support a conviction.” Id.

       Here, when the search warrant was executed, Bridges directed the police to a

       chair in the living room to retrieve his pants. Detective Heath found $1,300.00

       in cash in Bridges’ pants, yet Bridges said he was unemployed at the time. On

       the same chair, a size 5X hoodie jacket proportional to the size of the pants was

       found. The jacket pocket contained cocaine and the same two types of heroin

       that Begnene previously purchased from Bridges. Other paraphernalia

       indicative of distribution were also found in the apartment. Bridges’ presence at



       Court of Appeals of Indiana | Memorandum Decision 02A04-1507-CR-1046 | April 20, 2016   Page 7 of 8
       the apartment, together with Begnene’s testimony and the discovery of the

       phone used to set up the drug sales, is enough to support Bridges’ convictions.


[17]   Bridges invites us to speculate that “the hoodie and the drugs could have

       belonged to the actual legal tenant of the apartment – Christina Sims.” (Br. of

       Appellant at 18.) This is merely an invitation to reinterpret and reweigh the

       evidence. See Sharp v. State, 42 N.E.3d 512, 514 (Ind. 2015) (court is forbidden

       from reweighing evidence). Our role is not to consider other reasonable

       inferences that could have been drawn from the evidence. See Drane, 867
N.E.2d at 146. Rather, when reviewing the sufficiency of the evidence to

       support a conviction, we consider “only the probative evidence and reasonable

       inferences supporting the [conviction].” Drane, 867 N.E.2d at 146 (emphasis in

       original). The evidence presented and the reasonable inferences therefrom

       support Bridges’ convictions for Counts I and II.


                                                 Conclusion
[18]   There is sufficient evidence to support Bridges’ convictions for dealing in

       cocaine or narcotic drugs. We affirm.


[19]   Affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A04-1507-CR-1046 | April 20, 2016   Page 8 of 8